SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

106
CA 16-00672
PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF COUNTY OF HERKIMER,
PETITIONER-PLAINTIFF-RESPONDENT,

                      V                                          ORDER

VILLAGE OF HERKIMER,
RESPONDENT-DEFENDANT-APPELLANT.


LONGSTREET & BERRY, LLP, FAYETTEVILLE (MICHAEL LONGSTREET OF COUNSEL),
FOR RESPONDENT-DEFENDANT-APPELLANT.

THE WEST FIRM, PLLC, ALBANY (THOMAS S. WEST OF COUNSEL), FOR
PETITIONER-PLAINTIFF-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Herkimer County (Erin P. Gall, J.) entered February 2,
2016 in a CPLR article 78 proceeding and declaratory judgment action.
The judgment declared that petitioner-plaintiff County of Herkimer is
immune from the zoning restrictions of respondent-defendant Village of
Herkimer in this matter.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court